DETAILED ACTION
	For this Office action, Claims 1-4, 6 and 8-13 are pending.  Claims 5 and 7 have been canceled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.  Applicant argues that Heiss (US Pat Pub. 2005/0139530, the primary reference for all grounds of rejection over prior art from the previous Office action) does not disclose a water system that uses water quality measurements for deciding on whether to recirculate or separate off water, where the water to be recirculated can be separated into one high quality water stream and one low quality water stream.  Moreover, Heiss does not disclose a system configured to first decide whether the incoming water is clean enough to be recirculated directly and in a second separation point, the water that is decided to not be recirculated is separated off into fractions depending on how high or low the quality of the water is, and thereafter treated.  Upon further consideration, the examiner respectfully disagrees because this argument is incommensurate with the scope of the claims as currently filed.  Independent Claims 1 and 2 recite, with respect to the control of the system by the control unit via water quality measurement, “wherein a decision of recirculation or separation is made by the control unit based on the measurement of water quality”.  The system, as recited in the claims, requires a decision to recirculate or separate must be made based on water quality measurement; however, the claim does not require such a decision to be made prior to any such treatment or flow circulation.  For this reason, the grounds of rejection are maintained in view of this argument.  
Applicant further argues that the grounds of rejection are improper because Heiss does not disclose wherein the sensor system comprises any of a turbidity sensor or a light sensor.  While the examiner agrees that the grounds of rejection over Heiss from the prior office action does refer to a turbidity sensor or a light sensor (now canceled Claim 5 also recited a conductivity sensor within the recited group of sensors, which is not recited in amended Claims 1 or 2), Heiss does disclose a turbidity sensor used to determine recirculation and duration of said recirculation (Paragraph [0031]; Paragraph [0034]).  The grounds of rejection presented below are updated to account for these amendments.  
Since the grounds of rejection of independent Claims 1 and 2 are maintained in view of the applicant’s arguments, and applicant does not argue any further deficiencies with respect to the dependent claims, the grounds of rejection of the respective dependent claims are also maintained.  Please see the detailed grounds of rejection presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiss, US Pat Pub. 2005/0139530.
Regarding instant Claim 1, Heiss discloses a system comprising a water recirculation device allowing for purification and recycling of water or separation of water (Abstract; Figure 1; Paragraph [0042]; water purifier allows for recirculation option), said water recirculation device comprising a water treatment unit, a functionality sensor for the water treatment unit, and a sensor system arranged for measurement of at least water quality and which sensor system is connected to a control unit, wherein the sensor system comprises a turbidity sensor as a water quality sensor (Figure 1; Paragraph [0034]; Paragraph [0041]; Paragraph [0042]; system comprises variety of sensors for sensor system, including at least ORP sensor 46 serving as functionality sensor, which are connected to control unit in ACS that controls parameters of entire system; water treatment unit in all treatment components detailed in Figure 1; ACS further comprises a turbidity analyzer 21 used to determine duration of recirculation, integrity of membranes and overall water quality), and wherein the system also comprises at least two separation points wherein one first separation point is positioned within the water recirculation device to allow for recirculation of clean water or separation of a first separated stream of water not intended to be recirculated in the water recirculation device (Figure 1; Paragraph [0040]; Paragraph [0041]; second pass membrane bank comprises a downstream separation point for water intended to be recirculated back to storage tank 37/first pass reverse osmosis modules 33 or pass water not intended for recirculation to further downstream processing), and wherein one second separation point is arranged for separation of the first separated stream of water in at least one high quality water stream and in one low quality water stream, and wherein a decision of recirculation or separation is made by the control unit based on the measurement of water quality (Figure 1; Paragraph [0034]; Paragraph [0042]; second separation point in branch downstream of sensors 46-48; ACS uses sensors 21-23 and 46-48, including turbidity analyzer 21 and ORP sensor 46, to determine recirculation through low quality stream or discharge via high quality stream).
Regarding instant Claim 2, Heiss discloses a system comprising a water recirculation device allowing for purification and recycling of water or separation of water (Abstract; Figure 1; Paragraph [0042]; water purifier allows for recirculation option), said water recirculation device comprising a water treatment unit, a functionality sensor for the water treatment unit, and a sensor system arranged for measurement of at least water quality and which sensor system is connected to a control unit (Figure 1; Paragraph [0034]; Paragraph [0041]; Paragraph [0042]; system comprises variety of sensors for sensor system, including at least ORP sensor 46 serving as a functionality sensor, which are connected to control unit in ACS that controls parameters of entire system; water treatment unit in all treatment components detailed in Figure 1; ACS further comprises a turbidity analyzer 21 used to determine duration of recirculation, integrity of membranes and overall water quality), and wherein the system also comprises a separation point within the water recirculation device to allow for recirculation of clean water or separation of at least two separated streams of water not intended to be recirculated in the water not intended to be recirculated in the water recirculation water device, wherein the at least two separated streams of water differ in water quality, and wherein a decision of recirculation or separation is made by the control unit based on the measurement of water quality (Figure 1; Paragraph [0034]; Paragraphs [0040]-[0042]; second pass membrane bank comprises a downstream separation point for water intended to be recirculated back to storage tank 37/first pass reverse osmosis modules 33 or pass water not intended for recirculation to further downstream processing; second separation point in branch downstream of sensors 46-48; ACS uses sensors 21-23 and 46-48, including turbidity analyzer 21 and ORP sensor 46, to determine recirculation through low quality stream or discharge via high quality stream).  
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Heiss further discloses wherein the system is arranged to recirculate clean water in the water recirculation device itself (Figure 1; Paragraphs [0040]-[0041]; water is recirculated back upstream).
	Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Heiss further discloses wherein the system is arranged so that separated water is collected in another unit or system (Figure 1; Paragraph [0042]; water is discharged for use).
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Heiss further discloses wherein the water treatment unit is a UV light and the functionality sensor is a UV sensor (Figure 1; Paragraph [0035]; Paragraph [0042]; UV light 43, ORP sensor 46 and other sensors monitor performance of disinfection provided by UV light 43).  
	Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  Heiss further discloses wherein the sensor comprises an energy sensor (Figure 1; Paragraph [0042]; ORP sensor 46 measures chemical energy potential of water).  
	Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  Heiss further discloses wherein the system also comprises an off-line loop arrangement which comprises a liquid-stagnant space, intended for water measurement (Figure 1; Paragraph [0042]; final storage tank 44 is liquid stagnant space in a continuous loop created by recirculation conduit downstream of sensor 46). 
Regarding instant Claim 12, Heiss discloses a method for separating water fractions in a water recirculation device allowing for purification and recycling of water or separation of water (Abstract; Figure 1; Paragraph [0042]; water purifier allows for recirculation option) comprising a water treatment unit and a sensor system arranged for measurement of at least water quality and which sensor system is connected to a control unit (Figure 1; Paragraph [0041]; Paragraph [0042]; at least ORP sensor 46 connected to control unit in ACS that controls parameters of entire system; water treatment unit in all treatment components detailed in Figure 1), said method comprising passing a water flow through at least two separation points, wherein one first separation point is positioned within the water recirculation device allowing for recirculation of clean water or separation of a first separated stream of water not intended to be recirculated in the water recirculation device (Figure 1; Paragraph [0040]; Paragraph [0041]; second pass membrane bank comprises a downstream separation point for water intended to be recirculated back to storage tank 37/first pass reverse osmosis modules 33 or pass water not intended for recirculation to further downstream processing), and wherein one second separation point is arranged for separation of the first separated stream of water in at least one high quality water stream and in one low quality water stream, and wherein a decision of recirculation or separation is made by the control unit based on the measurement of water quality (Figure 1; Paragraph [0042]; second separation point in branch downstream of sensors 46-48; ACS uses sensors 46-48, including ORP sensor 46, to determine recirculation through low quality stream or discharge via high quality stream).
	Regarding instant Claim 13, Heiss discloses a method for separating water fractions in a water recirculation device allowing for purification and recycling of water or separation of water (Abstract; Figure 1; Paragraph [0042]; water purifier allows for recirculation option), said water recirculation device comprising a water treatment unit and a sensor system arranged for measurement of at least water quality and which sensor system is connected to a control unit (Figure 1; Paragraph [0041]; Paragraph [0042]; at least ORP sensor 46 connected to control unit in ACS that controls parameters of entire system; water treatment unit in all treatment components detailed in Figure 1), said method comprising passing a water flow through a separation point within the water recirculation device to allow for recirculation of clean water or separation of at least two separated streams of water not intended to be recirculated in the water not intended to be recirculated in the water recirculation water device, wherein the at least two separated streams of water differ in water quality, and wherein a decision of recirculation or separation is made by the control unit based on the measurement of water quality (Figure 1; Paragraphs [0040]-[0042]; second pass membrane bank comprises a downstream separation point for water intended to be recirculated back to storage tank 37/first pass reverse osmosis modules 33 or pass water not intended for recirculation to further downstream processing; second separation point in branch downstream of sensors 46-48; ACS uses sensors 46-48, including ORP sensor 46, to determine recirculation through low quality stream or discharge via high quality stream).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heiss, US Pat Pub. 2005/0139530, in view of Suzuki et al. (herein referred to as “Suzuki”, US Pat Pub. 2007/0114175).
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Heiss discloses a plurality of sensors and a storage tank within the system (Figure 1; Paragraph [0042]; sensors 46-48 and tank 44).  
	However, the reference is silent on an IR source and IR sensor.
	Suzuki discloses a water treatment apparatus in the same field of endeavor as Heiss, as it solves the mutual problem of providing treating water to form and provide high quality water (Abstract).  Suzuki further discloses an IR source and IR sensor to monitor a level of water within the system (Paragraph [0055]; level sensor may be an infrared level sensor that would require both the sensor and a source of IR emission).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system and sensor system of Heiss to further comprise an IR source and IR sensor as taught by Suzuki to monitor the level of water contained within the system (Suzuki, Paragraph [0055]).
	Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected above.  Heiss discloses a liquid-stagnant space and a plurality of sensors (Figure 1; Paragraph [0042]; sensors 46-48 and tank 44).
	However, the reference is silent on an IR source and IR sensor arranged to perform a measurement in the liquid-stagnant space.
	Suzuki discloses a water treatment apparatus in the same field of endeavor as Heiss, as it solves the mutual problem of providing treating water to form and provide high quality water (Abstract).  Suzuki further discloses an IR source and IR sensor to monitor a level of water within a tank (Paragraph [0055]; level sensor may be an infrared level sensor that would require both the sensor and a source of IR emission).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liquid-stagnant space and sensor system of Heiss to further comprise an IR source and IR sensor as taught by Suzuki to monitor the level of water contained within the system (Suzuki, Paragraph [0055]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        05/24/2022